Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 20170138851 A1), and further in view of Yao (2011, Advances in Optics).
Regarding claims 1, 8, and 17, Ashrafi teaches a method comprising:
receiving, at a first communications interface, a plurality of data values for transmission [0154 The OAM generation module 1206 may comprise in one embodiment a fixed orbital angular momentum generator 1402 as illustrated in FIG. 14. The fixed orbital angular momentum generator 1402 receives the plane waves 1204 from the emitter 1202 and generates an output wave 1404 having a fixed orbital angular momentum applied thereto.]; 
generating, using one or more processors of a modulator [0175 orbital angular momentum signal 616 and a processor 2106], a plurality of data patterns based on the received data, each of the plurality of data patterns corresponding to one of a plurality of orbital angular momentum (OAM) topological charges of an acoustic signal transmitted from a transducer array [0153 The emitter 1202 may emit optical waves 1300, electromagnetic waves 1302, acoustic waves 1304 or 
generating, using the one or more processors of the modulator, a transmission signal based on a combination of the plurality of data patterns [0108 An optical signal 102 having a series of plane waves therein is applied to a device for applying an orbital angular momentum (OAM) signal to the optical signal 102 such as a spatial light modulator (SLM) 104. While the present embodiment envisions the use of an optical signal 102, other types of signals having orbital angular momentum or other orthogonal signals therein may be utilized in alternative embodiments.]; and
transmitting, using the transducer array, the acoustic signal based, at least in part, on the transmission signal, the transmitting of the acoustic signal comprising generating an acoustic vortex beam based on the transmission signal [0293 Of interest to studies of the Raman effect 
Asrafi teaches an emitter…however, Yao teaches a transducer array [pg. 176, sec. 2.6 The phased array of transmitters has another obvious embodiment, namely, acoustic loud speakers. A ring of loud speakers each driven at the same frequency but with a phase of exp.i`-/ produces a helically phased beam, carrying OAM [70,71], in a longitudinal wave system that has no transverse polarization and therefore no possibility of carrying SAM.].
It would have been understand that an emitter as taught by Asrafi, in the acoustic domain would require a phased array of transmitters because a phased arrayed by be controlled to produce a beam with any complex phase front, e.g., helical (Asrafi) [pg. 176, para. 1]
Regarding claims 5, 9, and 18, Ashrafi also teaches the method of claim 1, wherein the plurality of OAM topological charges are orthogonal to each other [0108 While the present embodiment envisions the use of an optical signal 102, other types of signals having orbital angular momentum or other orthogonal signals therein may be utilized in alternative embodiments.].
Regarding claims 7, 11, and 20, Ashrafi also teaches the method of claim 1, wherein the transmission signal is generated based on a superposition of the plurality of data patterns [0229 Using the spatial light modulator 5002, a light beam with fractional OAM may be produced as a generic superposition of light modes with different values of m.].

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 20170138851 A1) and Yao (2011, Advances in Optics), and further in view of Santillan (2009, Am. J. Phys.) or alternatively Chen (US 2013/0235744 A1).
Regarding claim 2, Ashrafi does not explicitly teach … and yet Santillan teaches the method of claim 1 further comprising: receiving the acoustic signal at a receiver array; decoding the acoustic signal to identify the plurality of data patterns; and generating an output signal based on the decoded plurality of data patterns [Santillan: fig. 4-5, pg. 209 col. 1 In contrast, the intensity distribution of light can be directly observed, and the intensity distribution of an acoustic field has to be determined by simultaneous measurements of the sound pressure by means of two microphones.; Chen: 0035 UCA circular antenna array can have transmit UCA and receive UCA which for example can have 8 elements].
It would have been obvious to substitute the detection of light as taught by Ashrafi, with the microphones for sound pressure detections as taught by Santillan because optical, and acoustical demonstrations complement and reinforce each other (Santillan) [pg. 209, col. 1].

    PNG
    media_image1.png
    569
    1492
    media_image1.png
    Greyscale

Regarding claim 3, Ashrafi as modified also teaches the method of claim 2 further comprising: providing the output to a computer system via a second communications interface [0180 Various devices 3102 for collecting data as described herein above may communicate via private network clouds 3104 or with a public cloud 3106. When communicating with a private cloud 3104, the devices 3102 merely store information that is associated with a particular user device that is for use with respect to analysis of the user associated with that user device.].
Regarding claim 13, Ashrafi as modified by Santillan teaches the system of claim 8, wherein the transducer array comprises an array of speakers configured based on a size of the receiver array and a distance between the receiver array and the transducer array [fig. 4-5, pg. 209 col. 1 two microphones].
Regarding claim 14, Ashrafi as modified by Santillan teaches the system of claim 13, wherein the receiver array comprises an array of microphones [fig. 4-5, pg. 209 col. 1 two microphones].

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 20170138851 A1) and Yao (2011, Advances in Optics), and further in view of Schulze (US 2013, New Jour. of Physics).
Regarding claims 4 and 12, Ashrafi does not explicitly teach … and yet Schulze teaches the method of claim 2, wherein the acoustic signal is decoded based on an inner product of the plurality of OAM topological charges [pg. 3, sec. 2 The modal decomposition of a laser field as described by equation (1) can be performed all-optically using correlation filters [34, 35]. Such a filter performs a correlation of the incident field with modes that are encoded into the filter, which 
It would have been obvious to combine the OAM emitter of Ashrafi, with the inner product measurement as taught by Schulze can be used to detecting communication (Schulze) [pg. 1, sec. 1].

Claims 6, 10, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 20170138851 A1) and Yao (2011, Advances in Optics), and further in view of Chen (US 2013/0235744 A1).
Regarding claim 6, Ashrafi does not explicitly teach … and yet Chen teaches the method of claim 1 further comprising: chunking the received data based on a number of available OAM topological charges [0012 data grouping; claim 11 receiving source data to be transmitted to a destination device; 0035 per-chunk basis…in a round-robin manner at chunk boundaries].
It would have been obvious to combine the acoustic system of Ashrafi, with the chunking of Chen because chunking is a common approach to compress data seen for example in ultrasound imaging systems.
Regarding claim 10, Ashrafi as modified by Chen teaches the system of claim 8, wherein the plurality of data patterns are generated, at least in part, by chunking the received data based on a number of available OAM topological charges [0035 per-chunk basis…in a round-robin manner at chunk boundaries].
Regarding claim 15, Ashrafi does not explicitly teach … and yet Chen teaches the system of claim 8, wherein the plurality of data patterns comprises eight data patterns, and wherein the eight data patterns are transmitted in parallel [0035 For the generation of OAM-like signals, the 
It would have been obvious to modify the loudspeaker array as taught by Ashrafi modified, with the eight elements as taught by Chen encoding data is often comparable in bits to a power of two (e.g., 23)
Regarding claim 16, Ashrafi as modified by Chen teaches the system of claim 15, wherein each of the eight data patterns corresponds to one of eight OAM topological charges [0035 UCA of 8 elements].
Regarding claim 19,  Ashrafi as modified by Chen teaches the device of claim 17, wherein the plurality of data patterns are generated, at least in part, by chunking the received data based on a number of available OAM topological charges [0035 per-chunk basis…in a round-robin manner at chunk boundaries].

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. Remarks on pg. 7 appears to mix limitations from dependent claims with features of independent claim 1 (e.g., chunking). Nevertheless, chunking as best understood by the office is a precursor for compressing data which is in close mathematical proximity.  A simpler way of describing chunking is simply splitting large amounts of information into smaller sections so that they may be transmitted in network packet form. Finally it seems that the existing art teaches orthogonal signals applied to phase (seems like phase modulated signals with orthogonal coding) in order to encode data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645